DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2022 has been entered.
This Action is in response to communications filed 01/18/2022.
Claims 1, 3, 6 and 8 have been amended.
Claims 1-9 are pending.
Claims 1-9 are rejected.

Response to Arguments
In Remarks filed on 01/18/2022, Applicant substantially argues:
The applied references Sartore, Wu, and Prather do not disclose the amended limitation of claim 1, and similarly amended claims 6 and 8, which recite “receiv[ing] a host setting value command from a host memory controller and changing the host setting value of the volatile memory to a backup setting value to operate the volatile memory with a speed and a latency of the non-volatile memory”. In particular, Applicant points to Wu as not explicitly disclosing that the operating parameters are transmitted from a host and may already be built-in the memory. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejection made in response to Applicant’s amendments.
The applied references fail to disclose the limitations of dependent claims 2-5, 7, and 9 by virtue of dependency on claims 1, 6, and 8 for the reasons identified above. Applicant’s 
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated January 18, 2022.

Claim Rejections - 35 USC § 103

Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sartore (US 8,200,885) in view of Wu et al. (9,348,705) and further in view of Prather (US 2015/0046631) and still further in view of Frey et al. (US 2013/0103887).

Regarding claim 1, Sartore discloses an interface coupled between a non-volatile memory and a volatile memory, the interface comprising: a volatile memory interface configured to communicate with the volatile memory ([Col. 4 ln. 11-14] The system controller 110 provides a memory interface to the external system. The memory interface may comprise a standard data and control interface for some particular kind of volatile memory. For example, the system controller may provide an SDRAM data, address, and control interface to the external system.); a non-volatile memory interface configured to communicate with the non-volatile memory ([Col. 4 ln. 19-25] The system controller 110 may additionally provide an interface whereby the external system may send commands to the hybrid memory subsystem or obtain status. For example, in some embodiments the external system may command the hybrid memory subsystem to initiate a backup of data from volatile memory 102 to non-volatile memory 104, even though the system power is still available.); … performing, using the volatile memory interface and the non-volatile memory interface, a backup operation by storing data of the volatile memory in the non-volatile memory ([Col. 5 ln. 19-24] FIG. 2 is a flow chart of an embodiment of a data backup process. If external system power fails (see 202), backup power from a local source, such as a capacitor, is applied to operate the memory subsystem (see 204). Data is backed up from volatile memory to nonvolatile memory, see 206. At 208 the process concludes.) ... Sartore discloses managing a memory module in both a normal operating state and during backup operations from the volatile memory to the nonvolatile memory. In this manner, the system is capable of acknowledging for transitions in mode between normal and backup. Sartore does not explicitly disclose a control logic suitable for: receiving a host setting value command from a host memory controller; reading the host setting value of the volatile memory which is set by the host memory controller; storing the host setting value in the setting value storage unit; changing the host setting value of the volatile memory to a backup setting value which is different from the host setting value to operate the volatile memory with a speed and a latency of the non-volatile memory; … and after completion of the backup operation, re-changing the backup setting value of the volatile memory to the host setting value stored in the setting value storage unit, so that the volatile memory is capable of communicating with the host memory controller using original setting values for normal operation, wherein each of the host setting value and the backup setting value comprises a write latency and a read latency. Regarding reading and storing the host setting value and that the host and backup setting value comprise a write and read latency limitations, Wu discloses in sections “[Col. 9 ln. 1-19] The controller module interfaces the volatile memory and controls its operations. To do so effectively, the controller module may rely on the specific characteristics, parameters (e.g., read and write speed, frequency, latency, etc.) and organization of the volatile memory. For example, even for the same models, each SDRAM memory chip may have different command, clock, and data delays to/from the controller module… In various embodiments, contents are stored and/or updated at the metadata area of the non-volatile memory at the beginning of a SAVE or RESTORE execution as a baseline.” And “[Col. 9 ln. 46 – Col. 10 ln. 9] At step 302, a failure event is detected. For example, the failure event can be power failure, system failure, power off operation, or other events. As explained above, the iSC system includes a backup power module that powers the system for backup operations through the failure event… At step 305, operating parameters of the memory system are stored at the metadata area. The operating parameters comprises information related to characteristics of the volatile memory. For example, operating parameters are stored at predefined locations of the metadata area according to Table 1 above. The characteristics of the volatile memory may include information such as latencies, frequencies, organization, and others… At step 306, the content of the volatile memory is stored at the portion of the data area. For example, the content of the volatile memory may be stored in its entirety as an image of the volatile memory. In certain embodiments, only a portion of the volatile memory is stored.” Herein it is disclosed by Wu the initiation of a backup operation and subsequent transferal of operating parameters of the volatile memory, which may be considered “host setting value” as the term is not otherwise defined in the claim, and transferal of the content data to nonvolatile memory. Furthermore it is specifically noted the operating parameters related to the characteristics include information such as operational latencies which one of ordinary skill in the art may recognize as including read and write latencies. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transfer and store operating parameters of the volatile memory for what may be considered normal operation during a backup operation such that the settings may be restored during a later operation to continue operation of the volatile memory as indicated during a restore operation indicated by Figure 4 and associated disclosure of Wu. Regarding receiving a host setting value command from a host memory controller, changing the host setting value to a backup setting value and after completion of backup re-changing the backup setting value to the host setting value limitations, Prather discloses in Paragraphs [0011] and [0015] “[0011] In operation, the volatile memory 122 may selectively communicate with the host 110 and/or the control circuit 124 via the respective subset of I/Os 0-N (e.g., I/Os 0-k for the host 110; I/Os (k+1)-m for the control circuit 124) based on a mode of operation. In an example, during a first mode of operation (e.g., normal operation), the host 110 communicates with the volatile memory 122 via a host bus to perform memory access operations. The host 110 may set the volatile memory 122 to the first mode of operation by sending mode register commands to the volatile memory 122 to program information for the first mode of operation. Communication between the volatile memory 122 and the control circuit 124 may be disabled during the first mode of operation. Transition to a second mode of operation may be initiated by the host 110. For example, the host 110 may send a command to the control circuit 124 via the HCC bus to transition to the second mode. In the second mode, the host 110 relinquishes control of the volatile memory 122 to the control circuit 124. The control circuit 124 may set the memory of the volatile memory 122 to the second mode of operation by sending mode register commands and information to the memory of the volatile memory 122 to program the mode registers with information to set the second mode of operation. [0015] The data stored by the memories of the volatile memory 122 may be transferred to the NVM 126 via the control circuit 124 to maintain the data through the power failure. Once power is re-applied, data previously stored in the NVM 126 may be restored to the volatile memory 122 via the control circuit 124. Once the transfer is complete, the memories of the volatile memory 122 may be set to the first mode of operation.” Herein it is disclosed by Prather that the volatile memory may operate in a first mode for normal operation and when a backup operation is to occur the volatile memory is then switched to a second mode of operation via communication transmitted by the host. Furthermore, after transfer of data from volatile memory to non-volatile memory has completed, the volatile memory is then switched back to the first mode of operation which may be considered as the original settings to be used during may be considered as normal operation of the volatile memory. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the configuration settings as disclosed by Sartore and Wu for performing normal and backup operations and restoring the configuration settings as disclosed by Prather in order to resume operation after performing the backup of data as indicated by Wu in order to adjust system performance according to the currently performed operation. Regarding changing the setting value of the volatile memory to operate the volatile memory with a speed and latency of the non-volatile memory device, Frey discloses in Paragraphs [0045], [0060], [0062] and [0068] “[0045] The memory controller 210 can access the high-speed memory 204, the non-volatile memory 214, the non-disruptive interface 216, or a combination thereof during various states of the power event 219. The memory controller 210 can read the pre-shutdown data 103 of FIG. 1 in the high-speed memory 204 and transfer or duplicate the pre-shutdown data 103 to the non-volatile memory 214. [0060] The event detector 218 can also check for the power event 219, such as control signals from the central processing unit 104 of FIG. 1 coming through the central interface 212 of FIG. 2. The central processing unit 104 can set a flag or send a signal to the event detector 218 when the user initiates a normal shut-down procedure. The event detector 218 can receive or read the signal or flag and initiate the power-off sequence 302. [0062] The flow proceeds to a flag memory control block 306. The event detector 218 can perform the process in the flag memory control block 306. The event detector 218 can initiate the power-off sequence 302 by setting a flag in or sending a signal to the memory controller 210 of FIG. 2. [0068] The off-sequence module 220 can also manage the transfer of the pre-shutdown data 103 from the high-speed memory 204 to the non-volatile memory 214 during the save process. The off-sequence module 220 can manage the transfer by preserving the interface speed through reading the high-speed memory 204 multiple times to do one write to the non-volatile memory 214. The off-sequence module 220 can match the speed of the high -speed memory 204 and the non -volatile memory 214 as described above.” Herein it is disclosed by Frey that during a save process wherein data from the volatile memory is stored to a non-volatile memory when a power event is detected, the system may process the data with an interface speed that matches the operation of the volatile memory and non-volatile memory. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the operational speeds of the memories as disclosed by Frey during a backup operation such that the speeds of the memories may be matched. This is further supported by Frey in Paragraphs [0040] and [0050] wherein the speeds of the memories may be adjusted. Sartore, Wu, Prather and Frey are analogous art because they are from the same field of endeavor of managing memory module operations.
Regarding claim 2, Sartore and Wu further disclose the interface of claim 1, further comprising: a register suitable for buffering and transferring commands and address applied to the volatile memory (Sartore [Col. 13 ln. 20-25] A set of registers 1510 or other mechanism may be employed to provide the external system with a capability to configure the volatile memory 102 and/or the nonvolatile memory 104 of the memory subsystem. In some situations the memory subsystem may be "hard wired" for a particular configuration.); and a system management bus reception unit and a system management bus transmission unit for communicating with the register, wherein the control logic further suitable for accessing the register using the system management transmission unit, receiving a host setting value of the register using the system management bus reception unit and storing the host setting value of the register to the setting value storage unit (Wu [Col. 11 ln. 65 – Col. 12 ln. 42] The controller 503 provides save and restore functions. More specifically, the controller 503 is configured to receive indication of triggering event (e.g., power failure, power on, etc.). Among other features, the controller 503 facilitates and coordinates save and restore processes with other controllers of the controller module 500… The controller module 500 additionally includes an SMBus 511. For example, the SMBus 511 is implemented as a serial bus operating in slave mode. Among other features, the SMBus 511 provide an interface for accessing the controller module 500, and can be used for program and updating various functions of the controller module 500.). It is well known in the art that signaling within a device can be communicated via dedicated transmitter-receiver and control units as presented by Wu. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement components known in the art to achieve a predictable result of transmitting data from the system controller through a system bus management unit to system registers.
Regarding claim 4, Prather further discloses the interface of claim 1, wherein the host setting value comprises a Mode Register Set value ([0008] In some embodiments, each memory of the volatile memory 122 may include a respective mode register that is configured to store operating parameters for the memory. In some embodiments, the mode registers may be programmed with information to set a mode of operation that designates subsets of I/Os for separate communication.). Herein it is disclosed by Prather that the operation configuration 
Regarding claim 5, Wu further discloses the interface of claim 1, wherein the host setting value comprises timing parameters and voltages for a normal operation of the volatile memory ([Col. 9 ln. 1-19]) Herein it is indicated that latency, otherwise noted to be timing, and voltage may be programmed via MRS commands. 
Regarding claim 6, Sartore discloses an interface coupled between a non-volatile memory and a volatile memory, the interface comprising: a volatile memory interface configured to communicate with the volatile memory ([Col. 4 ln. 11-14]); a non-volatile memory interface configured to communicate with the non-volatile memory ([Col. 4 ln. 19-25]) … a register configured to buffer and transfer commands and address applied to the volatile memory (Sartore [Col. 13 ln. 20-25]) ; … performing, using the volatile memory interface and the non-volatile memory interface, a backup operation by storing data of the volatile memory in the non-volatile memory ([Col. 5 ln. 19-24]) … Sartore does not explicitly disclose a setting value storage unit; … a system management bus reception unit and a system management bus transmission unit for communicating with the register; a control logic suitable for: receiving, using the system management bus reception unit, a host setting value from a host memory controller; storing the host setting value in the setting value storage unit; changing, using the system management bus transmission unit, the host setting value of the volatile memory to a backup setting value which is different from the host setting value to operate the volatile memory with a speed and a latency of the non-volatile memory; … and after completion of the backup operation, re-changing, using the system management bus transmission unit, the backup setting value of the register back to the host setting value stored in the setting value storage unit, so that the volatile memory is capable of communicating with the host memory controller using original setting values for normal operation, wherein each of the host setting value and the backup setting value comprise timing parameters. Regarding the system bus reception and transmission units, storing of host setting value limitations and settings comprising timing parameters, Wu discloses in [Col. 11 ln. 65 – Col. 12 ln. 42] and [Col. 9 ln. 1-19] and [Col. 9 ln. 46 – Col. 10 ln. 9] the transferal of settings Paragraphs [0011] and [0015] that the volatile memory may operate in a first mode for normal operation and when a backup operation is to occur the volatile memory is then switched to a second mode of operation. Furthermore, after transfer of data from volatile memory to non-volatile memory has completed, the volatile memory is then switched back to the first mode of operation. Regarding changing the setting value of the volatile memory to operate the volatile memory with a speed and latency of the non-volatile memory device, Frey discloses in Paragraphs [0045], [0060], [0062] and [0068] that during a save process wherein data from the volatile memory is stored to a non-volatile memory when a power event is detected, the system may process the data with an interface speed that matches the operation of the volatile memory and non-volatile memory. Claim 6 is rejected on a similar basis as presented in the rejections of claims 1 and 2.
Regarding claim 7, Sartore and Wu further disclose the interface of claim 6, wherein the host setting value of the register further comprises voltages for a normal operation of the register (Sartore [Col. 8, ln. 33-39] and Wu [Col. 9 ln. 10-15] For example, various parameters and characteristics are stored at "SDRAM control". Accordingly, training data registers "Context Training" store parameters of memory module at different contexts (e.g., different voltage level, frequency, etc.).). Herein it is discussed by Sartore that operational voltage may be set for the system for designated operational behavior. Additionally, Wu indicates parameters may include voltage levels.
Regarding claim 8, Sartore discloses an operation method for a memory system comprising a host memory controller and a memory module including a volatile memory, a non-volatile memory, and a module controller, the method comprising: setting, by the host memory controller, the volatile memory with the host setting value; communicating, by the volatile memory, with the host memory controller; transferring a backup command from the host memory controller to the module controller; (([Col. 4 ln. 11-14 and 19-25]) …  performing, by the module controller, the backup operation by storing data stored in the volatile memory in the non-volatile memory; ([Col. 5 ln. 19-24]) … and re-communicating, by the volatile memory, with the host memory controller ([Col. 15 ln. 19-28] FIG. 17 is a state diagram of an embodiment of archive and power-loss volatile memory backup in a hybrid memory subsystem. The description of FIG. 17 begins with the system operating normally, meaning that the system power is available. A FORCE_SAVE operation initiated by the host system (when an archive bit or other indication indicates that an archive image should be made) moves the memory subsystem to the FORCE_SAVE state. If the FORCE-SAVE is successfully completed to the non-volatile memory, then normal operation resumes.). Herein it is disclosed that a backup operation may be performed while the memory is not accessible by the host controller and communications may be resumed with the host when the memory is returned to normal operation. Sartore does not explicitly disclose receiving a host setting value command from the host memory controller; reading, by the module controller, the host setting value of the volatile memory and storing the read host setting value in the module controller; changing, by the module controller, the host setting value of the volatile memory to a backup setting value suitable for a backup operation, the backup setting value being different from the host setting value to operate the volatile memory with a speed and a latency of the non-volatile memory; … after completion of the backup operation, re-changing, by the module controller, the backup setting value of the volatile memory to the host setting value stored in the module controller so that the volatile memory is capable of communicating with the host memory controller using original setting values for normal operation; …  wherein each of the host setting value and the backup setting value comprises a write latency and a read latency. Regarding reading and storing the host setting value and that the host and backup setting value comprise a write and read latency limitations, Wu discloses in [Col. 11 ln. 65 – Col. 12 ln. 42] and [Col. 9 ln. 1-19] and [Col. 9 ln. 46 – Col. 10 ln. 9] the transferal of settings which include latency parameters, which would include read and write latencies, of the volatile memory through transmission units during a backup operation and subsequent transfer of content data to the nonvolatile memory. Regarding Paragraphs [0011] and [0015] that the volatile memory may operate in a first mode for normal operation and when a backup operation is to occur the volatile memory is then switched to a second mode of operation. Furthermore, after transfer of data from volatile memory to non-volatile memory has completed, the volatile memory is then switched back to the first mode of operation. Regarding changing the setting value of the volatile memory to operate the volatile memory with a speed and latency of the non-volatile memory device, Frey discloses in Paragraphs [0045], [0060], [0062] and [0068] that during a save process wherein data from the volatile memory is stored to a non-volatile memory when a power event is detected, the system may process the data with an interface speed that matches the operation of the volatile memory and non-volatile memory. Claim 8 is rejected on a similar basis as presented in the rejection of claim 1.
Regarding claim 9, Prather further discloses the operation method of claim 8, wherein each of the host setting value and the backup setting value further comprises a Mode Register Set value ([0008]). Claim 9 is rejected on a similar basis as claim 4.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sartore in view of Wu and further in view of Prather and still further in view of Frey and still further in view of Hoang (US 2011/0126046).

Regarding claim 3, Sartore, Wu, Prather and Frey do not explicitly disclose the interface of claim 2, further comprising: a first multiplexer suitable for transferring commands and address from the volatile memory interface to the register in the backup operation and transferring commands and address from the host memory controller to the register in a normal operation; and a second multiplexer suitable for communicating data of the volatile memory with the volatile memory interface in the backup operation and communicating data of the volatile memory with the host memory controller in the normal operation, wherein the first and second multiplexer are operative under the control of the module controller. Prather does disclose however use of a multiplexer Paragraphs [0034-0036] “[0034] The transfer processor 232 may be a programmable processor. It may be a microcontroller, a microprocessor, an ASIC, or a digital signal processor (DSP), a Direct Memory Access (DMA) controller, or a media processor… The program may also include the generation of control signals to control the switching circuit 234 to switch the bus signals. [0035] The switching circuit 234 is coupled to the transfer processor 232 and the main processor 112 to switch bus signals between the transfer processor 232 and the main processor 112 to and from the volatile memory 114. During the normal mode, the switching circuit 234 switches the bus signals to connect to the main processor 112 for normal system operations. During power failure mode, the switching circuit 234 switches the bus signals to connect to the transfer processor 232 so that the transfer processor 232 can access the volatile memory 114 for data transfers. The switching circuit 234 may include multiplexers for address bus signals and bidirectional transceivers and multiplexers for data bus signals. [0036] The transfer processor 232 has bus interface to the non-volatile memory 130. Since the non-volatile memory 130 is normally not accessible to the main processor 112, there is no need to have switching circuit for the bus signals between the transfer processor 232, the main processor 112 and the non-volatile memory 130.” Herein it is disclosed that separate multiplexers may be used for controlling commands and data. Furthermore, the multiplexers may manage signals based on the operating state of the device. In this manner, bus signals may be managed and transferred in response to current operating conditions (Hoang [0034]). It is not otherwise evident as to the significance of the multiplexers beyond directing signals in each operating mode. Sartore, Wu, Prather, Frey and Hoang are analogous art because they are from the same field of endeavor of managing memory module operations.






Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McKelvie et al. (US 9,740,606) – Columns 8-9 wherein a hybrid memory system with equal read and write latencies for both the volatile and non-volatile memory portions is disclosed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135